317 F.2d 75
UNITED STATES of America, Respondent,v.Andrew PACIMEO, Appellant.
No. 377.
Docket 27809.
United States Court of Appeals Second Circuit.
Argued May 8, 1963.
Decided May 8, 1963.

H. Elliot Wales, New York, for appellant.
Andrew R. McEvoy, Jr., Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty., for the Southern Dist. of New York, Arnold N. Enker, Asst. U. S. Atty.), for United States of America.
Before FRIENDLY, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm Pacimeo's conviction in open court. The claims of error in regard to the prosecutor's reference in summation to an exhibit which, although the subject of examination, had not been offered in evidence, and the receipt in evidence of a transcript of an interview between defendant and an Assistant United States Attorney when, it is alleged, the Assistant and his stenographer had or could have had their recollection sufficiently refreshed, fail, among other reasons, because of 28 U.S.C. § 2111. Appellant's other points are wholly without merit.